          Case 5:21-mj-00008-CHW Document 4 Filed 01/19/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 UNITED STATES OF AMERICA

        v.
                                                   Case No.: 5:21-mj-00008-CHW-1

 WILLIAM MCCALL CALHOUN, JR.


                                 NOTICE OF APPEARANCE

       COMES NOW undersigned counsel, Timothy R. Saviello, who hereby enters his

appearance as counsel on behalf of William McCall Calhoun, Jr., in the above-styled case. All

future notices of filings and proceedings should be directed to him.

       Dated this 19th day of January 2021.


                                              Respectfully submitted,


                                              /s/Timothy R. Saviello
                                              Timothy R. Saviello
                                              Ga. Bar No. 627820
                                              Attorney for Defendant
                                              Federal Defenders of the
                                              Middle District of Georgia, Inc.
                                              440 Martin Luther King Jr. Blvd.
                                              Suite 400
                                              Macon, GA 31201
                                              Tel: (478) 743-4747
                                              Fax: (478) 207-3419
                                              Email: tim_saviello@fd.org
          Case 5:21-mj-00008-CHW Document 4 Filed 01/19/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Timothy R. Saviello, hereby certify that on January 19, 2021, I electronically filed the

foregoing with the clerk of Court using the CM/ECF system which will send notification of such

to all counsel of record.


                                             /s/Timothy R. Saviello
                                             Timothy R. Saviello
                                             Ga. Bar No. 627820
                                             Attorney for Defendant
                                             Federal Defenders of the
                                             Middle District of Georgia, Inc.
                                             440 Martin Luther King Jr. Blvd.
                                             Suite 400
                                             Macon, GA 31201
                                             Tel: (478) 743-4747
                                             Fax: (478) 207-3419
                                             Email: tim_saviello@fd.org
